OPINION OF THE COURT
SILER, Circuit Judge.
Appellant, Wayne Gamble, appeals his conviction and sentence of 78 months, which was imposed by the district court following his trial and conviction for being a prohibited person in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We will affirm.
*217Because we write exclusively for the parties who are familiar with the facts and the proceedings below, we will not revisit them here. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gamble’s appointed counsel has examined the record, concluded that there are no non-frivolous issues for review, and has requested permission to withdraw.
We, too, have thoroughly examined the record and can find no non-frivolous issues to be raised in this appeal. Hence, we will affirm the judgment of the District Court and grant counsel’s motion to withdraw.